                                          Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         ROBERT BOURLAND AND ALYSON
                                   8     BOURLAND,                                          Case No. 5:19-cv-08456-EJD

                                   9                    Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                                                                            MOTION TO REMAND
                                  10              v.
                                                                                            Re: Dkt. No. 17
                                  11     FORD MOTOR COMPANY, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13           Plaintiffs Robert and Alyson Bourland initiated this suit in state court against Defendants
                                  14   Ford Motor Company (“FMC”) and Sunrise Ford (“Sunrise”), asserting claims for breach of
                                  15   implied and express warranties under California’s Song-Beverly Consumer Warranty Act,
                                  16   violation of the federal Magnuson-Moss Warranty Act (“the Magnuson-Moss Act”), negligent
                                  17   repair, and fraud. FMC removed this action to federal court pursuant to 28 U.S.C. §§ 1441 and
                                  18   1446, asserting federal question jurisdiction and supplemental jurisdiction pursuant to 28 U.S.C.
                                  19   §§ 1331 and 1367(a) as well as asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332.
                                  20   Notice of Removal (“Notice”) 1, Dkt. No. 1. Plaintiffs now move to remand asserting that removal
                                  21   on those grounds was improper. Motion to Remand, Dkt. No. 17. The Court took the matter under
                                  22   submission without oral argument pursuant to Civil Local Rule 7-1(b). Having considered the
                                  23   Parties’ papers, the Court GRANTS Plaintiffs’ motion to remand.
                                  24      I.      BACKGROUND
                                  25              A. Factual Background
                                  26           In mid-January, 2012, Plaintiffs purchased a 2012 Ford F-250 (“the Vehicle”), which was
                                  27

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         1
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 2 of 9




                                   1   manufactured and distributed by Defendant FMC. Notice, Exhibit D First Amended Complaint

                                   2   (“FAC”) ¶ 8, Dkt. No. 1-4. In connection with the Vehicle’s purchase, Plaintiffs received an

                                   3   express written warranty, including “a 3-year/36,000-mile express bumper to bumper warranty

                                   4   and a 5-year/60,000-mile powertrain warranty which, inter alia, cover[ed] the engine and

                                   5   transmission.” Id. ¶ 9. The warranty provided, in relevant part, if the Vehicle developed a defect

                                   6   during the warranty period, Plaintiffs could deliver the Vehicle for repair services to FMC or their

                                   7   representatives. Id. During the warranty period, the Vehicle did in fact develop defects relating to

                                   8   the engine such as: defects causing the water pump to leak, defects causing loss of power, defects

                                   9   causing the fuel fluid to leak, defects causing failure and/or replacement of the gasket bracket, and

                                  10   a host of other defects. Id. ¶ 10. In connection with these defects, Plaintiffs delivered the Vehicle

                                  11   to Defendant Sunrise1 for substantial repair on at least one occasion. Id. ¶ 50. Plaintiffs allege that

                                  12   Sunrise was negligent in “failing to properly store, prepare and repair the Subject Vehicle in
Northern District of California
 United States District Court




                                  13   accordance with industry standards.” Id. ¶ 52.

                                  14          Plaintiffs allege that as a result of the defects, breaches of warranty committed by FMC,

                                  15   and the negligence of Sunrise, they suffered damages “in a sum to be proven at trial in an amount

                                  16   that is not less than $25,001.00.” Id. ¶ 12. In the prayer for relief, Plaintiffs seek, among other

                                  17   relief, actual damages, restitution, a civil penalty in the amount of two times Plaintiffs’ actual

                                  18   damages pursuant to California Civil Code section 1794, subdivision (c) or (e), punitive damages,

                                  19   as well as reasonable attorneys’ fees. Id. at Prayer.

                                  20              B. Procedural Background

                                  21          On October 15, 2019, Plaintiffs filed this action in Santa Clara County Superior Court.

                                  22   Notice, Exhibit A Original Complaint (“Original Compl.”), Dkt. No. 1-1. Plaintiffs filed an

                                  23   amended complaint on November 25, 2019, correcting an error in the original complaint

                                  24
                                       1
                                  25    In the FAC and original complaint, Plaintiffs actually allege that they delivered the Vehicle to
                                       “Defendant BMW SD.” Such a defendant is mentioned nowhere else in the action, nor does
                                  26   Bayerische Motoren Werke AG, commonly referred to as BMW, have anything to do with this
                                       action involving a Ford vehicle. Given that the remainder of the seventh cause of action, and the
                                  27   action overall, refers to Sunrise Ford, the Court assumes that the reference to BMW is an error.

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         2
                                             Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 3 of 9




                                   1   misidentifying the vehicle and amending the description of defects, but otherwise leaving the

                                   2   causes of action essentially unchanged. Compare FAC ¶¶ 8, 10 with Original Compl. ¶¶ 8, 10. On

                                   3   December 30, 2019, Defendants removed this case to federal court. Notice.

                                   4               Thereafter, on July 28, 2020, Plaintiffs moved to remand this case to state court,

                                   5   challenging Defendants assertions of subject matter jurisdiction. Memorandum of Points and

                                   6   Authorities in Support of Plaintiffs’ Motion to Remand (“Mem. P. & A.”) 1, Dkt. No. 17-1.2

                                   7   Defendants filed their opposition on August 11, 2020. Opposition to Plaintiffs’ Motion to Remand

                                   8   (“Opp.”) 1, Dkt. No. 18. Finally, Plaintiffs filed a reply on August 18, 2020. Reply in Support of

                                   9   Plaintiffs Motion to Remand (“Reply”), Dkt. No. 20.

                                  10         II.      LEGAL STANDARD

                                  11               “Except as otherwise expressly provided by Act of Congress, any civil action brought in a

                                  12   State court of which the district courts of the United States have original jurisdiction, may be
Northern District of California
 United States District Court




                                  13   removed by the defendant or the defendants, to the district court of the United States for the

                                  14   district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). An

                                  15   action in which a federal question is involved, or over which a court has diversity jurisdiction, is

                                  16   thus removable. See 28 U.S.C. §§1331-32. However, there is a “strong presumption against

                                  17   removal jurisdiction,” and a defendant “always has the burden of establishing that removal is

                                  18   proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992); see also Harris v. Bankers Life

                                  19   and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005) (“removal statutes should be construed narrowly

                                  20   in favor of remand to protect the jurisdiction of state courts”).

                                  21               A motion to remand due to a procedural defect may be made within 30 days after the filing

                                  22   of a notice of removal, but if “at any time before final judgment it appears that the district court

                                  23   lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C § 1447(c). Federal

                                  24   jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.

                                  25   Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979). Indeed, federal courts

                                  26
                                       2
                                  27       Plaintiffs’ accompanying request for judicial notice of district court decisions is granted.

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         3
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 4 of 9




                                   1   are “particularly skeptical of cases removed from state court.” Warner v. Select Portfolio

                                   2   Servicing, 193 F. Supp. 3d 1132, 1134 (C.D. Cal. 2016) (citing Gaus, 980 F.2d at 566).

                                   3      III.      DISCUSSION

                                   4             Defendants assert two alternative bases for removal. First, they assert that this Court has

                                   5   federal question jurisdiction over the claim for relief based on the Magnuson–Moss Act, and

                                   6   supplemental jurisdiction over Plaintiffs’ additional state-law claims pursuant to 28 U.S.C. § 1367.

                                   7   Notice ¶ 19. Second, Defendants assert that this Court has diversity jurisdiction over the action

                                   8   pursuant to 28 U.S.C. § 1332. Notice ¶ 44. In response, Plaintiffs argue that (1) FMC has not

                                   9   shown that the amount in controversy exceeds $50,000 as required by the Magnuson-Moss Act,

                                  10   and so federal question jurisdiction is improper, Mem. P. & A. at 4, and (2) diversity jurisdiction

                                  11   does not exist both because the amount in controversy is not met, as well as because Defendant

                                  12   Sunrise destroys complete diversity between the parties, id. at 2. The Court now addresses these
Northern District of California
 United States District Court




                                  13   arguments.

                                  14                A. Federal Question

                                  15             Title 28 U.S.C. § 1331 provides that “[t]he district courts shall have original jurisdiction of

                                  16   all civil actions arising under the Constitution, laws, or treaties of the United States.” The

                                  17   Magnuson-Moss Act, which is a federal statute governing warranties on consumer products,

                                  18   provides that no claim shall be cognizable in a district court “if the amount in controversy is less

                                  19   than the sum or value of $50,000 (exclusive of interests and costs) computed on the basis of all

                                  20   claims to be determined in this suit.” 15 U.S.C. § 2310(d)(3)(b). The Ninth Circuit has held that

                                  21   “the amount in controversy includes all relief to which the plaintiff is entitled if the action

                                  22   succeeds.” Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 795 (9th Cir. 2018)

                                  23   (emphasis in original) (finding that attorneys’ fees could be included under the Class Action

                                  24   Fairness Act despite its similar language excluding “interest and costs”, and specifically rejecting

                                  25   a Seventh Circuit decision excluding attorneys’ fees from Magnuson-Moss Act calculations).

                                  26   Ordinarily, when a complaint “alleges on its face an amount in controversy sufficient to meet the

                                  27

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         4
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 5 of 9




                                   1   federal jurisdictional threshold, such requirement is presumptively satisfied unless it appears to a

                                   2   ‘legal certainty’ that the plaintiff cannot actually recover that amount.” Guglielmino v. McKee

                                   3   Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). However, “where it is unclear or ambiguous from

                                   4   the face of a state-court complaint whether the requisite amount in controversy is pled,” the

                                   5   removing defendant must prove, by a preponderance of the evidence, that the amount in

                                   6   controversy exceeds the jurisdictional amount. Id. (citing Sanchez v. Monumental Life Ins. Co.,

                                   7   102 F.3d 398, 404 (9th Cir. 1996)).

                                   8                  1. Legal Certainty

                                   9          Defendants first contend that, on its face, Plaintiffs’ complaint alleges “more than $25,001

                                  10   in damages, plus (2) two times the amount of damages, i.e., more than $50,002, as a penalty,”

                                  11   Opp. at 4, and hence that the “legal certainty” standard should apply. In response, Plaintiffs argue

                                  12   that “the word, ‘damages,’ references Plaintiffs’ total damages, which include: 1) actual damages;
Northern District of California
 United States District Court




                                  13   2) civil penalties; 3) attorney’s fees; and 4) punitive damages.” Mem. P. & A. at 6. Defendants

                                  14   argue that the “legal certainty” test has been “applied to complaints virtually identical in relevant

                                  15   part to the complaint at issue here.” Opp. at 4 (analogizing to Bernstein v. BMW of N. Am., LLC,

                                  16   2018 WL 2210683 (N.D. Cal. May 15, 2018). In Bernstein, however, the complaint alleged that

                                  17   “[t]he amount in controversy exceeds TWENTY FIVE THOUSAND DOLLARS. ($25,000.00),

                                  18   exclusive of interest and costs, for which Plaintiff seeks judgment against Defendants, together

                                  19   with equitable relief. In addition, Plaintiff seeks damages from Defendants, and each of them, for

                                  20   incidental, consequential, exemplary, and actual damages including interest, costs, and actual

                                  21   attorneys’ fees.” Bernstein, 2018 WL 2210683, at *2 (N.D. Cal. May 15, 2018) (emphasis in

                                  22   original). By contrast, Plaintiffs here make no mention in the body of their complaint of excluding

                                  23   interests and costs, and do not mention seeking “exemplary” damages as well as attorneys’ fees

                                  24   separately. FAC ¶ 12.

                                  25          Additionally, while Plaintiffs’ Prayer does distinguish between actual damages, civil

                                  26   penalties, etc., if the damage estimate in the body of the complaint “is not repeated in the Prayer

                                  27

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         5
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 6 of 9




                                   1   for Relief … the complaint fails to allege a sufficiently specific total amount in controversy.”

                                   2   Guglielmino, 506 F.3d at 701 (finding that “[t]he uncertainty which is inherent in the [plaintiffs’]

                                   3   Prayer for Relief place[d] this case within the Sanchez rule,” and concluding that the

                                   4   “preponderance of the evidence” standard applied) (citing Sanchez, 102 F.3d at 404); see also

                                   5   Trahan v. U.S. Bank Nat. Assoc., 2009 WL 4510140, at *3 (N.D. Cal. Nov. 30, 2009) (explaining

                                   6   that because the plaintiff did not repeat his jurisdictional disclaimer in his Prayer for Relief, the

                                   7   complaint was ambiguous and the preponderance of the evidence standard applied), aff’d sub nom.

                                   8   Trahan v. U.S. Bank Nat. Ass’n, 379 F. App’x 628 (9th Cir. 2010). Because there is ambiguity as

                                   9   to whether the $25,001 in “damages” alleged by Plaintiffs in paragraph 12 are total damages or

                                  10   actual damages and because no such specific allegation is repeated in the Prayer, this Court must

                                  11   apply the preponderance of the evidence standard. Guglielmino, 506 F.3d at 701.

                                  12                  2. Preponderance of the Evidence
Northern District of California
 United States District Court




                                  13          Defendants next rest their position on two particular forms of relief sought by Plaintiffs:

                                  14   restitution for the contract price of the Vehicle with accompanying civil penalties and attorneys’

                                  15   fees. Opp. at 7. Turning first to the contract price, Defendants have shown that the total price of

                                  16   the Vehicle purchased by Plaintiffs in 2012 was $62,726.56. Opp. Exhibit 3, Motor Vehicle Retail

                                  17   Installment Sales Contract (“Sales Contract”), Dkt. No. 19-3. Defendants assert that this contract

                                  18   price, plus two times such in civil penalties, will easily surmount the requisite amount in

                                  19   controversy. Notice ¶ 17. The contract price, however, is subject to a “mileage offset” which

                                  20   reduces the amount to be paid by “that amount directly attributable to use by the buyer prior to the

                                  21   discovery of the nonconformity.” Cal. Civ. Code § 1783.2(d)(2)(C). Defendants argue that this

                                  22   offset is irrelevant to the amount in controversy, but cite no authority in support of their position.

                                  23   Opp. at 8. Defendants are mistaken; a mileage offset is both relevant and important to the

                                  24   calculation of amount in controversy. Mullin v. FCA US, LLC, 2020 WL 2509081, at *3 (C.D.

                                  25   Cal. May 14, 2020) (finding that the plaintiff was “correct that the mileage offset may reduce the

                                  26   amount in controversy,” and that where the defendants “neglected to take the mileage offset into

                                  27

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         6
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 7 of 9




                                   1   account, they failed to meet their burden of showing Plaintiff’s actual damages based on the

                                   2   purchase price of the vehicle.”); Quinones v. FCA US LLC, 2020 WL 4437482, at *1 (C.D. Cal.

                                   3   July 31, 2020) (finding that “[w]ithout information about Plaintiff’s use of the vehicle (such as the

                                   4   number of miles driven), the Court is left with considerable doubt as to the amount in

                                   5   controversy.”); see also Schneider v. Ford Motor Co., 756 F. App’x 699, 701 n.3 (9th Cir. 2018)

                                   6   (holding that “[c]onsideration of the Use Offset was appropriate,” and recognizing that “an

                                   7   estimate of the amount in controversy must be reduced if ‘a specific rule of law or measure of

                                   8   damages limits the amount of damages recoverable.’”). In this case, Defendants have not

                                   9   submitted any evidence (such as the mileage on the Vehicle when it was brought in for repair to

                                  10   Defendant Sunrise) that would allow this Court to determine the actual damages for the amount in

                                  11   controversy. See, e.g., Mullin, 2020 WL 2509081, at *3.3

                                  12          Defendants next contend that when attorneys’ fees in this case are added to damages the
Northern District of California
 United States District Court




                                  13   amount in controversy exceeds the jurisdictional amount. As mentioned previously, the Ninth

                                  14   Circuit has held that “the amount in controversy includes all relief to which the plaintiff is entitled

                                  15   if the action succeeds” ( Fritsch, 899 F.3d at 795), which in this case includes attorneys’ fees

                                  16   pursuant to Civil Code section 1794(d). Arias v. Residence Inn by Marriott, 936 F.3d 920, 922

                                  17   (9th Cir. 2019) (“[W]hen a statute or contract provides for the recovery of attorneys’ fees,

                                  18   prospective attorneys’ fees must be included in the assessment of the amount in controversy.”).

                                  19   “The defendant retains the burden, however, of proving the amount of future attorneys’ fees by a

                                  20   preponderance of the evidence.” Id. at 927–28. The Ninth Circuit has left it to the district courts

                                  21   “to determine whether defendants have carried their burden of proving future attorneys’ fees, and

                                  22   to determine when a fee estimate is too speculative.” Fritsch, 899 F.3d at 795. The removing

                                  23

                                  24   3
                                         Nearly one month after the reply was filed, Defendants filed a request to submit a supplemental
                                  25   declaration “specifically to address the issue of the mileage offset and its effect on the amount in
                                       controversy.” Request to Submit Supplemental Declaration 1, Dkt. No. 25. “Once a reply is filed,
                                  26   no additional memoranda, papers or letters may be filed without prior Court approval.” N.D. Cal.
                                       LR 7-3(d). Defendants offer no explanation for the late submission. In the absence of good cause
                                  27   for the late submission, the Court will not consider Defendants’ proffered mileage offset.

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         7
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 8 of 9




                                   1   defendant must use “summary-judgment-type evidence” to show that it is “more likely than not”

                                   2   that the amount in controversy (including attorneys’ fees) exceeds $50,000. Id.

                                   3           In support of their attorneys’ fees calculation, Defendants filed only a declaration showing

                                   4   that (1) claims for attorneys’ fees in these cases regularly approach or exceed $50,000 and (2)

                                   5   recent fee demands by Plaintiffs’ counsel exceed $200,000 in three Song-Beverly cases involving

                                   6   other car manufacturers. Opp. at 7-8. Plaintiffs argue that this is not evidence, but “pure

                                   7   speculation.” Mem. P. & A. at 9. The Court agrees with Plaintiffs—none of the evidence supports

                                   8   Defendants’ theory that in this case the attorneys’ fees amount to more than $50,000. Defendants

                                   9   provide nothing more than mere conjecture. Indeed, all that underlies their conclusion that “claims

                                  10   for attorneys’ fees in these cases regularly approach or exceed $50,000,” Opp. at 7, is a

                                  11   declaration, executed by Defendants’ counsel, that speculates “it is not uncommon, and in fact

                                  12   quite regular, for attorneys’ fees and cost awards … to exceed $50,000,” Declaration of Counsel in
Northern District of California
 United States District Court




                                  13   Support of Defendants Opposition (“Harlow Decl.”) ¶ 5, Dkt. No. 19. Courts in this district

                                  14   routinely hold that such evidence insufficient. See, e.g., Makol v. Jaguar Land Rover N. Am., LLC,

                                  15   2018 WL 3194424, at *3 (N.D. Cal. June 28, 2018); see also Schneider v. Ford Motor Co., 441 F.

                                  16   Supp. 3d 909, 914 (N.D. Cal. 2020).

                                  17           The Plaintiffs’ complaint does not on its face exceed $50,000. Defendants have failed to

                                  18   provide any evidence which could be used to determine the proper mileage offset to the contract

                                  19   price. And Defendants do not provide any evidence that attorneys’ fees in this case are likely to

                                  20   exceed $50,000. Accordingly, this Court, mindful of the strong presumption against removal

                                  21   jurisdiction, finds that it lacks federal question jurisdiction.

                                  22               B. Diversity Jurisdiction

                                  23           Title 28 U.S.C. § 1332(a) grants district courts “original jurisdiction of all civil actions

                                  24   where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

                                  25   costs, and is between—(1) citizens of different States.” This statute carries its own amount in

                                  26   controversy requirement, and “[t]here is nothing in the text of the Magnuson–Moss Act that would

                                  27

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         8
                                           Case 5:19-cv-08456-EJD Document 27 Filed 09/29/20 Page 9 of 9




                                   1   indicate that the amount in controversy for that statute is assessed any differently than the diversity

                                   2   jurisdiction requirement found in 28 U.S.C. § 1332.” Romo v. FFG Ins. Co., 397 F. Supp. 2d

                                   3   1237, 1240 (C.D. Cal. 2005); Luna v. BMW of N. Am., LLC, 2018 WL 2328365, at *3 (S.D. Cal.

                                   4   May 22, 2018) (same). For the reasons already stated, the Court finds that Defendants have failed

                                   5   to establish by a preponderance of evidence that the amount in controversy exceeds $50,000 for

                                   6   purposes of Plaintiffs’ Magnuson-Moss Act claim. It follows that the amount in controversy

                                   7   requirement for diversity jurisdiction has not been satisfied, and this Court need not address

                                   8   whether Defendant Sunrise is a fraudulent defendant.

                                   9       IV.      CONCLUSION

                                  10             For the above reasons, the Court GRANTS Plaintiffs’ motion to remand the case to Santa

                                  11   Clara County Superior Court. Defendants have not met the amount in controversy requirement of

                                  12   the Magnuson-Moss Act, and so this court lacks subject matter jurisdiction as a federal question.
Northern District of California
 United States District Court




                                  13   Defendants have also not met the amount in controversy requirement for diversity. The Clerk of

                                  14   the Court is directed to REMAND this case to the Santa Clara County Superior Court and close

                                  15   the file.

                                  16             IT IS SO ORDERED.

                                  17   Dated: September 29, 2020

                                  18                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   CASE NO. 5:19-cv-08456-EJD
                                       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
                                                                         9
